Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 1 of 73 PageID# 299



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


  CENTRAL SOURCE LLC
  P.O. Box 105283
  Atlanta, Georgia 30348,

        Plaintiff,

  v.                                                 Civil Action No. 1:18-cv-01316-AJT-MSN

  annalcreditreport.co,
  annualcreditreport-transunion.com,
  wwwwannualcreditreport.com,
  annualcreditreporeport.com,
  annualcreditreportg.com,
  getfreeannualcreditreport.com,
  fannualcreditreport.com,
  vannualcreditreport.com,
  qannualcreditreport.com, and
  xannualcreditreport.com,

        Defendants.


                                SECOND AMENDED COMPLAINT

        Plaintiff Central Source LLC (“Central Source”), through counsel, alleges as follows for

 its in rem Complaint against Defendants annalcreditreport.co, annualcreditreport-transunion.com,

 wwwwannualcreditreport.com,           annualcreditreporeport.com,      annualcreditreportg.com,

 getfreeannualcreditreport.com,         fannualcreditreport.com,        vannualcreditreport.com,

 qannualcreditreport.com, and xannualcreditreport.com, (the “Domain Names”).

                                    NATURE OF THE SUIT

        1.      This is an in rem action for cybersquatting under the Federal Anti-Cybersquatting

 Consumer Protection Act, 15 U.S.C. § 1125(d), and trademark infringement under the Lanham

 Act, 15 U.S.C. § 1114(1)(a).
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 2 of 73 PageID# 300



        2.      Recent studies have shown that over 95% of the 500 most popular sites on the

 Internet are the subject of “typosquatting”—registration or use of a domain name that represents

 a typographical error of the legitimate site—and which is typically used to display

 advertisements related to the legitimate site, to distribute computer viruses or “malware,” or to

 collect visitors’ personal information for inappropriate or illegal uses.

        3.      Typosquatting harms consumers by causing confusion with the legitimate sites

 being sought by the consumers and very often results in consumers’ computers being infected

 with computer viruses, “bloatware” or other unwanted software, consumer’s personal

 information being collected and misused, and/or consumers being presented with an endless

 stream of unwanted advertisements.

        4.      In   the   present   case,   Plaintiff’s   invaluable   rights   in   the   distinctive

 AnnualCreditReport mark have been deliberately infringed through the bad faith registration and

 use of the Defendant Domain Names, which domain names are confusingly similar to the

 AnnualCreditReport mark. Plaintiff previously has pursued a number of actions in this Court to

 obtain the transfer of similar domain names that infringe upon the AnnualCreditReport mark and

 were registered in bad faith. See See Central Source LLC v. annualcreditreportmonitoring.com,

 18-CV-453 (filed Apr. 19, 2018); Central Source LLC v. afreeannualcreditreport.com, 17-CV-

 581 (E.D. Va. June 8, 2018); Central Source LLC v. freeannualcfreditreport.com, 17-CV-63

 (E.D. Va. May 23, 2017); Central Source LLC v. freeannualcreditreport2014.com, 16-CV-465

 (Feb. 27, 2017); Central Source LLC v. anmnualcreditreport.com, 14-CV-1754 (E.D. Va. Aug.

 19, 2015); Central Source LLC v. annualcrsditreport.com, 14-CV-1755, 2015 WL 1880187

 (E.D. Va. Apr. 23, 2015); Central Source LLC v. aniualcreditreport.com, 14-CV-1345 (E.D. Va.

 Mar. 2, 2015); Central Source LLC v. aabbualcreditreport.com, 14-CV-918 (E.D. Va. Nov. 12,




                                                   2
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 3 of 73 PageID# 301



 2014, amended Nov. 18, 2014); Central Source LLC v. annualcreditredport.com, 14-CV-302,

 2014 WL 3891667 (E.D. Va. Aug. 7, 2014); Central Source LLC v. annualdcreditreport.com,

 No. 14-CV-304, 2014 WL 371162 (E.D. Va. Aug. 1, 2014); Central Source LLC v.

 annualcreditreport-com.us, 14-CV-305, 2014 WL 3767071 (E.D. Va. July 30, 2014).

                                            PARTIES

        5.      Central Source is a corporation organized and existing under the laws of Delaware

 with a principal business address of P.O. Box 105283, Atlanta, Georgia, 30348.

        6.      annalcreditreport.co is an Internet domain name which, according to records in

 the whois database of domain name registrations, is registered by an unidentified individual in

 that the registrant field of the public whois record for the domain name is blank. A copy of the

 domain name registration record for annalcreditreport.co is attached as Exhibit 1.

        7.      annualcreditreport-transunion.com is an Internet domain name which, according

 to records in the whois database of domain name registrations, is registered by “Data Protected

 Data Protected”.     A copy of the domain name registration record for annualcreditreport-

 transunion.com is attached as Exhibit 2.

        8.      wwwwannualcreditreport.com is an Internet domain name which, according to

 records in the whois database of domain name registrations, is registered by “Domain

 Administrator”.         A   copy     of    the   domain      name     registration   record   for

 wwwwannualcreditreport.com is attached as Exhibit 3.

        9.      annualcreditreporeport.com is an Internet domain name which, according to

 records in the whois database of domain name registrations, is registered by “Domain

 Administrator”. A copy of the domain name registration record for annualcreditreporeport.com

 is attached as Exhibit 4.




                                                  3
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 4 of 73 PageID# 302



        10.     annualcreditreportg.com is an Internet domain name which, according to records

 in the whois database of domain name registrations, is registered by “NAM JONG KANG”. A

 copy of the domain name registration record for annualcreditreportg.com is attached as Exhibit

 5.

        11.     getfreeannualcreditreport.com is an Internet domain name which, according to

 records in the whois database of domain name registrations, is registered by “Registration

 Private”. A copy of the domain name registration record for getfreeannualcreditreport.com is

 attached as Exhibit 6.

        12.     fannualcreditreport.com is an Internet domain name which, according to records

 in the whois database of domain name registrations, is registered by “Domain Administrator”. A

 copy of the domain name registration record for fannualcreditreport.co is attached as Exhibit 7.

        13.     vannualcreditreport.com is an Internet domain name which, according to records

 in the whois database of domain name registrations, is registered by “Registration Private”. A

 copy of the domain name registration record for vannualcreditreport.com is attached as Exhibit

 8.

        14.     qannualcreditreport.com is an Internet domain name which, according to records

 in the whois database of domain name registrations, is registered by “Domain Administrator”. A

 copy of the domain name registration record for qannualcreditreport.com is attached as Exhibit

 9.

        15.     xannualcreditreport.com is an Internet domain name which, according to records

 in the whois database of domain name registrations, is registered by “Domain Administrator”. A

 copy of the domain name registration record for xannualcreditreport.com is attached as Exhibit

 10.




                                                 4
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 5 of 73 PageID# 303



                           JURISDICTION, VENUE AND JOINDER

        16.     This is a civil action for federal cybersquatting in violation of the Anti-

 Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d) and for trademark infringement

 under the Lanham Act, 15 U.S.C. § 1114(1)(a).

        17.     This Court has original jurisdiction under 15 U.S.C. § 1121(a) and 28 U.S.C. §§

 1331 and 1338(a).

        18.     This Court has in rem jurisdiction over the Defendant Domain Names pursuant to

 15 U.S.C. § 1125(d)(2)(A).         In rem jurisdiction is appropriate under 15 U.S.C. §

 1125(d)(2)(A)(ii) because the listed registrant of the Defendant Domain Names is either blank, or

 a privacy service or, a fictitious person/entity, and/or an individual residing outside the United

 States, and therefore Plaintiff cannot obtain in personam jurisdiction over a person who would

 have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1)(A) and/or Central Source,

 despite its due diligence, has been unable to find a person who would have been a defendant in a

 civil action under 15 U.S.C. § 1125(d)(1)(A).

        19.     Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(aa), Central Source will give notice

 of the violations of Central Source’s rights, and Central Source’s intent to proceed in rem, to the

 postal and e-mail addresses set forth in the registration records for each of the Defendant Domain

 Names.

        20.     Venue is proper in this District pursuant to 15 U.S.C. § 1125(d)(2)(C) in that the

 .CO domain name registry operator, Neustar, Inc., and the .COM domain name registry operator,

 VeriSign, Inc., are situated in this judicial district, and the Defendant Domain Names are all .CO

 and .COM domain names.




                                                 5
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 6 of 73 PageID# 304



         21.    Joinder of the Defendant Domain Names is proper under Fed. R. Civ. P. 20(a)(2)

 in that the in rem cybersquatting and trademark infringement claims set forth herein appear to

 arise out of the same series of transactions and the same questions of law are common to all of

 the Defendant Domain Names.

 CENTRAL SOURCE’S RIGHTS

         22.    Central Source was created in 2004 to provide consumers with a secure means to

 request and obtain a free credit report once every 12 months in accordance with the Fair and

 Accurate Credit Transactions Act. 15 U.S.C. § 1681j.

         23.    Central Source provides this service to consumers through a website and service

 available at www.AnnualCreditReport.com, and AnnualCreditReport is the only service/site

 authorized by the U.S. Federal Trade Commission and the Consumer Financial Protection

 Bureau to provide this service.

         24.    Central Source registered the AnnualCreditReport.com domain name on June 25,

 2004.

         25.    Over the course of June and July of 2004, Central Source registered a large

 number of additional related domain names and now owns more than 600 domain names

 representing typographical errors of AnnualCreditReport as a defensive measure intended to

 protect consumers by limiting cybersquatting of domain name registrations related to

 AnnualCreditReport.

         26.    Central Source began promoting the AnnualCreditReport mark and website in a

 press release issued on November 23, 2004. This promotion resulted in several major media

 organizations nationwide publishing stories that referenced the AnnualCreditReport mark and the

 AnnualCreditReport.com website address. These organizations included The Chicago Tribune,




                                               6
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 7 of 73 PageID# 305



 The Kansas City Star, The New York Times, The Sacramento Bee, The San Francisco Chronicle,

 The Star-Ledger, USA TODAY, and The Washington Post.

         27.    As a result of Central Source’s promotion of the AnnualCreditReport mark and

 AnnualCreditReport.com domain name and the corresponding media coverage, consumers

 immediately associated the AnnualCreditReport mark and the AnnualCreditReport.com domain

 name with Central Source.

         28.    The AnnualCreditReport service was launched for public use on November 30,

 2004.

         29.    Since opening for public use, AnnualCreditReport has received more than

 675,000,000 visits to AnnualCreditReport.com through July 2017.

         30.    The U.S. Federal Trade Commission has engaged in a wide ranging public service

 campaign promoting AnnualCreditReport through informational websites, television and Internet

 commercials, and audio public service announcements.

         31.    The Federal Trade Commission has also previously pursued unauthorized Internet

 uses of AnnualCreditReport and typographical variations of AnnualCreditReport.

         32.    The Credit Card Accountability Responsibility and Disclosure Act (the “CARD

 Act”) requires certain mandatory references to AnnualCreditReport.com whenever an

 advertisement or website offers a free credit report.

         33.    Pursuant to 15 U.S.C. § 1681j(g):

         [A]ny advertisement for a free credit report in any medium shall prominently
         disclose in such advertisement that free credit reports are available under Federal
         law at: “AnnualCreditReport.com” (or such other source as may be authorized
         under Federal law).

         34.    Pursuant to 12 C.F.R. § 1022.138(b):




                                                  7
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 8 of 73 PageID# 306



        (3)    All advertisements for free credit reports in print shall include the
        following disclosure in the form specified below and in close proximity to the
        first mention of a free credit report. The first line of the disclosure shall be
        centered and contain only the following language: “THIS NOTICE IS
        REQUIRED BY LAW.” Immediately below the first line of the disclosure the
        following language shall appear: “You have the right to a free credit report from
        AnnualCreditReport.com or (877) 322-8228, the ONLY authorized source under
        Federal law.” …

        (4)     Web sites. Any Web site offering free credit reports must display the
        disclosure set forth in paragraphs (b)(4)(i), (ii), and (v) of this section on each
        page that mentions a free credit report and on each page of the ordering process.
        (i) The first element of the disclosure shall be a header that is centered and shall
        consist of the following text: “THIS NOTICE IS REQUIRED BY LAW. … ; (ii)
        The second element of the disclosure shall appear below the header required by
        paragraph (b)(4)(i) and shall consist of the following text: “You have the right to a
        free credit report from AnnualCreditReport.com or (877) 322-8228, the ONLY
        authorized source under Federal law.” The reference to AnnualCreditReport.com
        shall be an operational hyperlink to the centralized source, underlined, and in the
        same color as the hyperlink to consumerfinance.gov/learnmore required in §
        1022.138(b)(4)(i); (v) The third element of the disclosure shall appear below the
        text required by paragraph (b)(4)(ii) and shall be an operational hyperlink to
        AnnualCreditReport.com that appears as a centered button containing the
        following language: “Take me to the authorized source.”

        35.     The mandatory disclosures required by federal law under 15 U.S.C. § 1681j(g)

 and 12 C.F.R. § 1022.138 have resulted in millions of references to AnnualCreditReport being

 presented to consumers.

        36.     Through promotion of AnnualCreditReport by Central Source, the Federal Trade

 Commission, and third parties that are statutorily required identify AnnualCreditReport, the

 AnnualCreditReport mark has become famous and/or distinctive throughout the United States in

 connection with Central Source’s services.

        37.     The Defendant Domain Names represent unauthorized colorable imitations of the

 AnnualCreditReport mark, which further demonstrates that the AnnualCreditReport mark has

 acquired distinctiveness and was famous and/or distinctive prior to the time of registration of the

 Defendant Domain Names.



                                                 8
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 9 of 73 PageID# 307



        38.    Consumers have come to distinguish and recognize the legitimacy of Central

 Source’s services as a result of the use and widespread promotion of the AnnualCreditReport

 mark. The AnnualCreditReport mark is entitled to common law trademark rights.

        39.    The AnnualCreditReport mark is also registered on the Principal Trademark

 Register of the U.S. Patent and Trademark Office under incontestable registration number

 4152650. See Exhibit 11.

        40.    Central Source’s federal registration for the AnnualCreditReport mark is

 conclusive evidence of the validity of the mark, of Central Source’s ownership of the mark, and

 of Central Source’s exclusive right to use the mark in U.S. commerce.

        UNLAWFUL REGISTRATION AND/OR USE OF THE DOMAIN NAMES

        41.    Central Source has engaged in significant efforts to protect consumers by inter

 alia defensively registering domain names that represent typographical variations of

 AnnualCreditReport and by pursuing the disabling of websites and the transfer of domain names

 that are being used to confuse and mislead consumers.

        42.    Where necessary, Central Source also has successfully pursued legal action to

 obtain the transfer of domain names that infringe upon the AnnualCreditReport mark and were

 registered in bad faith. See Central Source LLC v. annualcreditreportmonitoring.com, 18-CV-

 453 (filed Apr. 19, 2018); Central Source LLC v. afreeannualcreditreport.com, 17-CV-581 (E.D.

 Va. June 8, 2018); Central Source LLC v. freeannualcfreditreport.com, 17-CV-63 (E.D. Va. May

 23, 2017); Central Source LLC v. freeannualcreditreport2014.com, 16-CV-465 (Feb. 27, 2017);

 Central Source LLC v. anmnualcreditreport.com, 14-CV-1754 (E.D. Va. Aug. 19, 2015);

 Central Source LLC v. annualcrsditreport.com, 14-CV-1755, 2015 WL 1880187 (E.D. Va. Apr.

 23, 2015); Central Source LLC v. aniualcreditreport.com, 14-CV-1345 (E.D. Va. Mar. 2, 2015);




                                                9
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 10 of 73 PageID# 308



 Central Source LLC v. aabbualcreditreport.com, 14-CV-918 (E.D. Va. Nov. 12, 2014, amended

 Nov. 18, 2014); Central Source LLC v. annualcreditredport.com, 14-CV-302, 2014 WL

 3891667 (E.D. Va. Aug. 7, 2014); Central Source LLC v. annualdcreditreport.com, No. 14-CV-

 304, 2014 WL 371162 (E.D. Va. Aug. 1, 2014); Central Source LLC v. annualcreditreport-

 com.us, 14-CV-305, 2014 WL 3767071 (E.D. Va. July 30, 2014).

           43.   The   Defendant      Domain     Names       represent   typographical   errors   of

 AnnualCreditReport. The registration and use of the Defendant Domain Names reflect a type of

 cybersquatting known as “typosquatting.”

           44.   Upon information and belief, the Defendant Domain Names were registered for

 the purpose of obtaining Internet visitors when such visitors make a typographical error on their

 keyboard when attempting to reach AnnualCreditReport.com by typing “AnnualCreditReport.”

           45.   The Defendant Domain Names are configured to display pay-per-click

 advertisements or to redirect visitors to third-party websites for sales solicitations—when the

 visitors were actually seeking the AnnualCreditReport service provided by Central Source

 through AnnualCreditReport.com.

           46.   Upon information and belief, the registrant(s) of the Defendant Domain Names

 receive     compensation    when     Internet   visitors,   who     were   attempting   to   reach

 AnnualCreditReport.com, click on a link provided by a Defendant Domain Name to a third-party

 website and/or when the Internet visitors are automatically redirected by a Defendant Domain

 Name to a third-party website for a sales solicitation.

           47.   The use of the AnnualCreditReport mark within the Defendant Domain Names

 and/or associated websites is without authorization from Central Source.




                                                  10
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 11 of 73 PageID# 309



          48.   Upon information and belief, the Defendant Domain Names do not and cannot

 reflect the legal name of the registrant(s) of the Domain Names.

          49.   Upon information and belief, the registrant(s) of the Defendant Domain Names

 has not engaged in bona fide noncommercial or fair use of the AnnualCreditReport mark in a

 website accessible under the Domain Names.

          50.   The websites displayed by the registrant(s) of the Defendant Domain Names are

 likely    to   be   confused   with    Central    Source’s   legitimate   online   location   at

 AnnualCreditReport.com and actual consumer confusion is occurring in the marketplace.

          51.   Upon information and belief, the registrant(s) of the Defendant Domain Names

 registered the Domain Names with intent to divert consumers away from Central Source’s online

 location at AnnualCreditReport.com, for commercial gain, by creating a likelihood of confusion

 as to the source, sponsorship, affiliation or endorsement of the Defendant Domain Names and the

 sites displayed through use of the Defendant Domain Names.

          52.   Upon information and belief, the Defendant Domain Names are being used to

 display websites that do not comply with the mandatory disclosure provisions of 15 U.S.C. §

 1681j(g) and 12 C.F.R. § 1022.138.

          53.   Upon information and belief, the registrant(s) of the Defendant Domain Names

 provided material and misleading false contact information when applying for and maintaining

 the registration of the Defendant Domain Names in that the person or entity identified as the

 registrant of the Defendant Domain Names is not the true owner of the Domain Names.

          54.   Upon information and belief, the registrant(s) of certain of the Defendant Domain

 Name use services that replace a domain name owner’s contact information with names such as




                                                  11
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 12 of 73 PageID# 310



 “Private Registrant”, “Registration Private”, and “Domain Administrator” and thereby conceal

 the identity of the true owner(s) of the domain name.

        55.     Upon information and belief, certain of the Defendant Domain Names were

 registered by the same person or entity and/or are under the control of the same person or entity.

                                        COUNT ONE:
           (Violation of the Federal Anti-Cybersquatting Consumer Protection Act)

        56.     Central Source repeats and realleges each and every allegation set forth in the

 foregoing paragraphs, as though fully set forth herein.

        57.     Central Source’s federally registered AnnualCreditReport mark is famous and/or

 distinctive and was famous and/or distinctive prior to the time of registration of the Defendant

 Domain Names.

        58.     The aforesaid acts by the registrant(s) of the Defendant Domain Names constitute

 registration, maintenance, trafficking in, or use of domain names that are confusingly similar to

 Central Source’s AnnualCreditReport mark, with bad faith intent to profit therefrom.

        59.     In light of the registrant’s concealment of the identities of the true owners of the

 Defendant Domain Names and/or the registrant’s location outside the United States, Central

 Source is not able to obtain in personam jurisdiction over the registrant(s) of the Defendant

 Domain Names or any other person who would have been a defendant in a civil action under 15

 U.S.C. § 1125(d)(1)(A).

        60.     Central Source, despite its due diligence, has been unable to find a person who

 would have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1)(A).

        61.     The aforesaid acts by the registrant(s) of the Domain Names constitute unlawful

 cyberpiracy in violation of the Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. §

 1125(d)(1).



                                                 12
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 13 of 73 PageID# 311



        62.     The aforesaid acts have caused, and are causing, great and irreparable harm to

 Central Source and the public. The harm to Central Source includes harm to the value and

 goodwill associated with the AnnualCreditReport mark that money cannot compensate. Unless

 permanently restrained and enjoined by this Court, said irreparable harm will continue. Thus,

 pursuant to 15 U.S.C. § 1125(d)(2)(D)(i), Central Source is entitled to an order transferring the

 Defendant domain name registrations to Central Source.

                                        COUNT TWO:
                               (In-Rem Trademark Infringement)

        63.     Central Source repeats and realleges each and every allegation set forth in the

 foregoing paragraphs, as though fully set forth herein.

        64.     At the time the Defendant Domain Names were registered and/or used, Central

 Source possessed valid federal trademark rights in the AnnualCreditReport mark.

        65.     In light of the registrant’s concealment of the identities of the true owners of the

 Defendant Domain Names and/or the registrant’s location outside the United States, Central

 Source is not able to obtain in personam jurisdiction over the registrant(s) of the Defendant

 Domain Names or any other person who would have been a defendant in a civil action under 15

 U.S.C. § 1125(d)(1)(A).

        66.     Central Source, despite its due diligence, has been unable to find a person who

 would have been a defendant in a civil action under 15 U.S.C. § 1125(d)(1)(A).

        67.     The registration and use of the Defendant Domain Names are a use in commerce.

        68.     The registration and use of the Defendant Domain Names affect Central Source’s

 ability to use its AnnualCreditReport mark in commerce.

        69.     The Defendant Domain Names and their respective registrant(s) have no valid

 rights in the AnnualCreditReport mark.



                                                 13
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 14 of 73 PageID# 312



        70.     At the time the Defendant Domain Names were registered and/or used, the

 Defendant Domain Names and their respective registrant(s) were on actual and/or constructive

 notice, pursuant to Section 22 of the Lanham Act, 15 U.S.C. § 1072, of the existence of Central

 Source’s superior rights in its AnnualCreditReport mark by reason of the existence, at that time,

 of Central Source’s aforestated federal trademark rights.

        71.     Use by the Defendant Domain Names and their respective registrant(s) of the

 AnnualCreditReport mark is without the permission or authorization of Central Source.

        72.     The aforesaid registration and/or use of the Defendant Domain Names has caused

 and is likely to continue to cause confusion, mistake and/or deception among consumers and the

 public, leading the public falsely to believe that the Defendant Domain Names and/or websites

 provided thereunder are those of, are sponsored or approved by, or are in some way connected

 with Central Source.

        73.     The aforesaid registration and use of the Defendant Domain Names constitute

 direct infringement of Central Source’s trademark rights in violation of Section 32(1) of the

 Lanham Act, 15 U.S.C. § 1114(1).

        74.     The aforesaid acts have caused, and are causing, great and irreparable harm to

 Central Source and the public. The harm to Central Source includes harm to the value and

 goodwill associated with the AnnualCreditReport mark that money cannot compensate. Unless

 permanently restrained and enjoined by this Court, said irreparable harm will continue.

                                     PRAYER FOR RELIEF

        WHEREFORE, Central Source respectfully requests of this Court:

        1.      That judgment be entered in favor of Central Source on its claims of

 cybersquatting and trademark infringement.




                                                 14
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 15 of 73 PageID# 313



        2.      That the Court order the Defendant Domain Names be transferred to Central

 Source through transfer by the relevant registries and/or registrars of the Defendant Domain

 Names to Central Source’s domain name registrar of choice and by such registrar’s change of the

 registrant to Central Source.

        3.      That any other domain names registered by the registrant(s) of the Defendant

 Domain Names that resemble or include the AnnualCreditReport mark be transferred to Central

 Source.

        4.      That the Court order an award of costs and reasonable attorney’s fees incurred by

 Central Source in connection with this action pursuant to 15 U.S.C. § 1117(a); and

        5.      That the Court order an award to Central Source of such other and further relief as

 the Court may deem just and proper.



        Dated: July 3, 2019            By:      /s/ Attison L. Barnes, III
                                              Attison L. Barnes, III (VA Bar No. 30458)
                                              David E. Weslow (for pro hac admission)
                                              WILEY REIN LLP
                                              1776 K St. NW
                                              Washington, DC 20006
                                              (202) 719-7000 (phone)
                                              (202) 719-7049 (fax)
                                              abarnes@wileyrein.com
                                              dweslow@wileyrein.com

                                              Counsel for Plaintiff
                                              Central Source LLC




                                                15
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 16 of 73 PageID# 314




                     EXHIBIT 1
10/12/2018
         Case     1:18-cv-01316-AJT-MSN Document 22.COFiled
                                                      Registry07/08/19
                                                               | Whois Page 17 of 73 PageID# 315




                                                                                             WHOIS



                   English Español

                    annalcreditreport.co

                        Domain (example: cointernet.com.co)
                        Registrar (example: Registrar XYZ)

                        Nameserver (ex: ns1.Neustar.co or 209.173.53.74)




                   Domain Name                               annalcreditreport.co
                   Registry Domain ID                        DA3832E6A4E7A455A9FC7FCE73F1B6548-NSR
                   Updated Date                              2018-02-07T07:09:45Z
                   Crea on Date                              2018-02-02T07:09:45Z
                   Registry Expiry Date                      2019-02-02T07:09:45Z
                   Registrar                                 BigRock Solu ons Ltd.
                   Registrar IANA ID                         1495
                   Registrar URL                             www. publicdomainregistry.com
                   Registrar WHOIS Server                    whois.publicdomainregistry.com
                   Registrar Abuse Contact Email             abuse-contact@publicdomainregistry.com
                   Registrar Abuse Contact Phone
                   Domain Status                             clientTransferProhibited
                                                             h ps://icann.org/epp#clientTransferProhibited
                   Registry Registrant ID
                   Registrant Name
                   Registrant Organiza on                    N/A
                   Registrant Street
                   Registrant Street
                   Registrant Street
                   Registrant City
                   Registrant State/Province                 Other
                   Registrant Postal Code
                   Registrant Country                        KR
                   Registrant Phone
                   Registrant Phone Ext
                   Registrant Fax
                   Registrant Fax Ext
                                                             To get in contact, please query the RDDS
                                                             service of the Registrar of Record iden ﬁed in
                   Registrant Email                          this output for informa on on how to contact
                                                             the Registrant, Admin, or Tech contact of the
                                                             queried domain name.

http://whois.co/whois-gui/?usr_lang=en                                                                        1/4
10/12/2018
         Case     1:18-cv-01316-AJT-MSN Document 22.COFiled
                                                      Registry07/08/19
                                                               | Whois Page 18 of 73 PageID# 316
                   Registry Admin ID
                   Admin Name
                   Admin Organiza on
                   Admin Street
                   Admin Street
                   Admin Street
                   Admin City
                   Admin State/Province
                   Admin Postal Code
                   Admin Country
                   Admin Phone
                   Admin Phone Ext
                   Admin Fax
                   Admin Fax Ext
                                                                   To get in contact, please query the RDDS
                                                                   service of the Registrar of Record iden ﬁed in
                   Admin Email                                     this output for informa on on how to contact
                                                                   the Registrant, Admin, or Tech contact of the
                                                                   queried domain name.
                   Registry Tech ID
                   Tech Name
                   Tech Organiza on
                   Tech Street
                   Tech Street
                   Tech Street
                   Tech City
                   Tech State/Province
                   Tech Postal Code
                   Tech Country
                   Tech Phone
                   Tech Phone Ext
                   Tech Fax
                   Tech Fax Ext
                                                                   To get in contact, please query the RDDS
                                                                   service of the Registrar of Record iden ﬁed in
                   Tech Email                                      this output for informa on on how to contact
                                                                   the Registrant, Admin, or Tech contact of the
                                                                   queried domain name.
                   Name Server                                     ns2.parkingcrew.net
                   Name Server                                     ns1.parkingcrew.net
                   DNSSEC                                          unsigned
                                          >> Last update of WHOIS database:2018-10-12T16:08:06Z <<<




                   .CO Internet SAS (we, us and our), the Administrator for the .co TLD, provides the WHOIS Service (the Service) to
                   assist users (you, your) in obtaining certain informa on related to the registra on records of domain names that
                   we hold in our database which is collected from Accredited Registrars. Use of the Service is subject to these Terms
                   and Condi ons and our policies.
                   The informa on provided by the Service is for informa onal purposes only, is provided ‘as is’, and we make no
http://whois.co/whois-gui/?usr_lang=en                                                                                                   2/4
10/12/2018
         Case     1:18-cv-01316-AJT-MSN Document 22.COFiled
                                                      Registry07/08/19
                                                               | Whois Page 19 of 73 PageID# 317
                   guarantee of its accuracy. Neither we nor the Neustar, Inc. group of companies, under any circumstances, can be
                   held liable in such instances where the informa on provided proves to be incorrect, incomplete, or not accurate in
                   any sense.

                   By submi ng a WHOIS query, you agree that you will not use the informa on provided:
                           in a way which is inconsistent with any applicable laws rules or regula ons that pertain to the Service, any
                           of our published policies or any published policy of the Registry Operator;
                           to generate, distribute, or facilitate unsolicited mass email, promo ons, adver sings or other solicita ons;
                           or
                           to enable high volume, automated, electronic processes that apply to the Service.
                   You acknowledge that:
                           the copying, compila on, repackaging, dissemina on or other use of the informa on provided by the
                           Service is not permi ed without our express wri en consent;
                           a response from the Service that there is 'No Data Found' in rela on to a domain name does not indicate
                           its availability or otherwise;
                           we may take measures to limit the use of the Service in order to protect the privacy of registrants or the
                           integrity of the Service; and
                           we may restrict, suspend or terminate your access to the Service at any me.
                   We may discon nue, amend, or make changes to the Service or these Terms and Condi ons from me to me at
                   our absolute discre on and without no ce to you. If you do not agree to the changes implemented by us, your
                   sole and exclusive remedy is to terminate your use of the Service. Domains currently or previously used as
                   extensions in 3rd level domains will not be available for registra on in the 2nd level; for example, org.co, mil.co,
                   edu.co, com.co, net.co, nom.co, arts.co, ﬁrm.co, info.co, int.co, web.co, rec.co and co.co. Domain name
                   registra ons in the .co TLD are subject to our policies which can be found on our site at www.cointernet.com.co.
                   The above WHOIS results have been redacted to remove poten al personal data. The full WHOIS output may be
                   available to individuals and organisa ons with a legi mate interest in accessing this data not outweighed by the
                   fundamental privacy rights of the data subject. To ﬁnd out more, or to make a request for access, please visit:
                   RDDSrequest.nic.co.

                   By execu ng a WHOIS query, in any manner whatsoever, you agree to abide by these Terms and Condi ons.
                   .CO Internet SAS, administrador del TLD .CO, es el proveedor de los servicios de WHOIS que permiten a los
                   usuarios obtener cierta información relacionada con el registro de los dominios que manejamos en nuestra base
                   de datos y la cual es colectada por nuestros registradores acreditados. El uso de estos servicios está sujeto a estos
                   Términos y Condiciones y a nuestra Polí ca.

                   La información dada por este servicio es para ﬁnes informa vos únicamente y no nos hacemos responsable de su
                   veracidad. Ni nosotros ni Neustar Inc., bajo ninguna circunstancia, puede ser considerado responsable en los casos
                   en que la información provista sea incorrecta, incompleta o no precisa en ningún sen do.
                   Al enviar una consulta de WHOIS, usted acepta que no u lizará la información proporcionada:
                           de una manera que sea inconsistente con las leyes o regulaciones aplicables que pertenecen al Servicio,
                           cualquiera de nuestras polí cas publicadas o cualquier polí ca publicada del Operador de Registro;
                           generar, distribuir o facilitar correos masivos no solicitados, promociones, publicidades u otras solicitudes;
                           o
                           habilitar procesos electrónicos automa zados de alto volumen que se apliquen al Servicio.
                   Usted reconoce que:

                           la copia, compilación, reempaquetado, difusión u otro uso de la información provista por el Servicio no
                           está permi do sin nuestro consen miento expreso por escrito;
                           una respuesta del Servicio de que no hay 'Datos encontrados' en relación con un nombre de dominio no
                           indica su disponibilidad o no;
                           podríamos tomar medidas para limitar el uso del Servicio a ﬁn de proteger la privacidad de los registrantes
                           o la integridad del Servicio; y
                           podríamos restringir, suspender o terminar su acceso al Servicio en cualquier momento.
                   Podemos suspender, modiﬁcar o realizar cambios en el Servicio o en estos Términos y condiciones
                   oportunamente, a nuestra entera discreción y sin previo aviso. Si no acepta los cambios implementados por
                   nosotros, su único y exclusivo recurso es terminar su uso del Servicio. Los dominios que se usan actualmente o
                   anteriormente como extensiones en dominios de 3er nivel no estarán disponibles para el registro en el 2 ° nivel;
                   por ejemplo, org.co, mil.co, edu.co, com.co, net.co, nom.co, arts.co, ﬁrm.co, info.co, int.co, web.co, rec.co y co.co.
                   Los registros de nombres de dominio en .co TLD están sujetos a nuestras polí cas que se pueden encontrar en
                   nuestro si o en www.cointernet.com.co.

                   Los resultados anteriores del WHOIS, se han redactado para eliminar datos personales potenciales. El resultado
                   completo de WHOIS puede estar disponible para individuos y organizaciones con interés legí mo en acceder a
                   estos datos que no sobrepase los derechos de privacidad fundamentales del interesado. Para obtener más
                   información o realizar una solicitud de acceso, por favor visite: RDDSrequest.nic.co.
                   Al ejecutar una consulta WHOIS, de cualquier manera, acepta cumplir estos Términos y condiciones.




http://whois.co/whois-gui/?usr_lang=en                                                                                                      3/4
10/12/2018
         Case     1:18-cv-01316-AJT-MSN Document 22.COFiled
                                                      Registry07/08/19
                                                               | Whois Page 20 of 73 PageID# 318

                   © .CO Internet S.A.S. All Rights Reserved. Terms of Use. Agreements Restric ons and Dispute Policies.




http://whois.co/whois-gui/?usr_lang=en                                                                                     4/4
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 21 of 73 PageID# 319




                     EXHIBIT 2
10/11/2018
         Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 22 of 73 PageID# 320
                          简体中文            English      Français       Русский       Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS

         annualcreditreport-transunion.com                                 Lookup

       By submitting any personal data, I agree that any the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.




       Showing results for: ANNUALCREDITREPORT-TRANSUNION.COM
       Original Query: annualcreditreport-transunion.com




          Contact Information
          Registrant Contact
          Name: Data Protected Data Protected
          Organization: Data Protected
          Mailing Address: 123 Data Protected, Toronto ON M6K 3M1 CA
          Phone: +1.0000000000
          Ext:
          Fax: +1.0000000000
          Fax Ext:
          Email:noreply@data-protected.net
          Admin Contact
          Name: Data Protected Data Protected
          Organization: Data Protected
          Mailing Address: 123 Data Protected, Toronto ON M6K 3M1 CA
          Phone: +1.0000000000
          Ext:
          Fax: +1.0000000000
          Fax Ext:
          Email:noreply@data-protected.net
          Tech Contact
https://whois.icann.org/en/lookup?name=annualcreditreport-transunion.com                                             1/5
10/11/2018
         Case  1:18-cv-01316-AJT-MSN Document 22 | ICANNFiledWHOIS
                                                             07/08/19 Page 23 of 73 PageID# 321
          Name: Data Protected Data Protected
          Organization: Data Protected
          Mailing Address: 123 Data Protected, Toronto ON M6K 3M1 CA
          Phone: +1.0000000000
          Ext:
          Fax: +1.0000000000
          Fax Ext:
          Email:noreply@data-protected.net




          Registrar
          WHOIS Server: whois.tucows.com
          URL: http://tucowsdomains.com
          Registrar: TUCOWS, INC.
          IANA ID: 69
          Abuse Contact Email:domainabuse@tucows.com
          Abuse Contact Phone: +1.4165350123




          Status
          Domain Status:ok https://icann.org/epp#ok




          Important Dates
          Updated Date: 2018-07-22
          Created Date: 2018-04-30
          Registrar Expiration Date: 2019-04-30




          Name Servers
          ns1.commonmx.com
          ns2.commonmx.com




https://whois.icann.org/en/lookup?name=annualcreditreport-transunion.com                          2/5
10/11/2018
         Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 24 of 73 PageID# 322


          Raw WHOIS Record

          Domain Name: ANNUALCREDITREPORT-TRANSUNION.COM
          Registry Domain ID: 2258803585_DOMAIN_COM-VRSN
          Registrar WHOIS Server: whois.tucows.com
          Registrar URL: http://tucowsdomains.com
          Updated Date: 2018-07-22T09:01:10
          Creation Date: 2018-04-30T20:16:44
          Registrar Registration Expiration Date: 2019-04-30T20:16:44
          Registrar: TUCOWS, INC.
          Registrar IANA ID: 69
          Domain Status: ok https://icann.org/epp#ok
          Registry Registrant ID:
          Registrant Name: Data Protected Data Protected
          Registrant Organization: Data Protected
          Registrant Street: 123 Data Protected
          Registrant City: Toronto
          Registrant State/Province: ON
          Registrant Postal Code: M6K 3M1
          Registrant Country: CA
          Registrant Phone: +1.0000000000
          Registrant Phone Ext:
          Registrant Fax: +1.0000000000
          Registrant Fax Ext:
          Registrant Email: noreply@data-protected.net
          Registry Admin ID:
          Admin Name: Data Protected Data Protected
          Admin Organization: Data Protected
          Admin Street: 123 Data Protected
          Admin City: Toronto
          Admin State/Province: ON
          Admin Postal Code: M6K 3M1
          Admin Country: CA
          Admin Phone: +1.0000000000
          Admin Phone Ext:
          Admin Fax: +1.0000000000
          Admin Fax Ext:
          Admin Email: noreply@data-protected.net
          Registry Tech ID:
          Tech Name: Data Protected Data Protected
          Tech Organization: Data Protected
          Tech Street: 123 Data Protected
          Tech City: Toronto
          Tech State/Province: ON
          Tech Postal Code: M6K 3M1
          Tech Country: CA
          Tech Phone: +1.0000000000
          Tech Phone Ext:

https://whois.icann.org/en/lookup?name=annualcreditreport-transunion.com                        3/5
10/11/2018
         Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                  FiledWHOIS
                                                        07/08/19 Page 25 of 73 PageID# 323
          Tech Fax: +1.0000000000
          Tech Fax Ext:
          Tech Email: noreply@data-protected.net
          Name Server: ns1.commonmx.com
          Name Server: ns2.commonmx.com

          Registrar Abuse Contact Email: domainabuse@tucows.com
          Registrar Abuse Contact Phone: +1.4165350123
          URL of the ICANN WHOIS Data Problem Reporting System:
          http://wdprs.internic.net/
          >>> Last update of WHOIS database: 2018-07-22T09:01:10 <<<

          "For more information on Whois status codes, please visit
          https://icann.org/epp"

          The Data in the Tucows Registrar WHOIS database is provided to you by
          Tucows
          for information purposes only, and may be used to assist you in
          obtaining
          information about or related to a domain name's registration record.

          Tucows makes this information available "as is," and does not guarantee
          its
          accuracy.

          By submitting a WHOIS query, you agree that you will use this data only
          for
          lawful purposes and that, under no circumstances will you use this data
          to:
          a) allow, enable, or otherwise support the transmission by e-mail,
          telephone, or facsimile of mass, unsolicited, commercial advertising or
          solicitations to entities other than the data recipient's own existing
          customers; or (b) enable high volume, automated, electronic processes
          that
          send queries or data to the systems of any Registry Operator or
          ICANN-Accredited registrar, except as reasonably necessary to register
          domain names or modify existing registrations.

          The compilation, repackaging, dissemination or other use of this Data is
          expressly prohibited without the prior written consent of Tucows.

          Tucows reserves the right to terminate your access to the Tucows WHOIS
          database in its sole discretion, including without limitation, for
          excessive
          querying of the WHOIS database or for failure to otherwise abide by this
          policy.

          Tucows reserves the right to modify these terms at any time.

          By submitting this query, you agree to abide by these terms.


https://whois.icann.org/en/lookup?name=annualcreditreport-transunion.com                     4/5
10/11/2018
         Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                  FiledWHOIS
                                                        07/08/19 Page 26 of 73 PageID# 324
          NOTE: THE WHOIS DATABASE IS A CONTACT DATABASE ONLY. LACK OF A DOMAIN
          RECORD DOES NOT SIGNIFY DOMAIN AVAILABILITY.




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.


   © 2018 Internet Corporation for Assigned Names and Numbers              Privacy Policy   Terms of
   Service Cookies Policy




https://whois.icann.org/en/lookup?name=annualcreditreport-transunion.com                                  5/5
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 27 of 73 PageID# 325




                     EXHIBIT 3
10/11/2018
         Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 28 of 73 PageID# 326
                         简体中文           English      Français       Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS

         wwwwannualcreditreport.com                                  Lookup

      By submitting any personal data, I agree that any the personal data will be processed in
      accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
      Service.




      Showing results for: wwwwannualcreditreport.com
      Original Query: wwwwannualcreditreport.com




          Contact Information
          Registrant Contact
          Name: Domain Administrator
          Organization: See PrivacyGuardian.org
          Mailing Address: 1928 E. Highland Ave. Ste F104 PMB# 255, Phoenix AZ 85016 US
          Phone: +1.3478717726
          Ext:
          Fax:
          Fax Ext:
          Email:pw-84c9040b8d113941a6bd7aade25ae0d1@privacyguardian.org
          Admin Contact
          Name: Domain Administrator
          Organization: See PrivacyGuardian.org
          Mailing Address: 1928 E. Highland Ave. Ste F104 PMB# 255, Phoenix AZ 85016 US
          Phone: +1.3478717726
          Ext:
          Fax:
          Fax Ext:
          Email:pw-84c9040b8d113941a6bd7aade25ae0d1@privacyguardian.org
          Tech Contact
https://whois.icann.org/en/lookup?name=wwwwannualcreditreport.com                                              1/5
10/11/2018
         Case  1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                       FiledWHOIS
                                                            07/08/19 Page 29 of 73 PageID# 327
          Name: Domain Administrator
          Organization: See PrivacyGuardian.org
          Mailing Address: 1928 E. Highland Ave. Ste F104 PMB# 255, Phoenix AZ 85016 US
          Phone: +1.3478717726
          Ext:
          Fax:
          Fax Ext:
          Email:pw-84c9040b8d113941a6bd7aade25ae0d1@privacyguardian.org




          Registrar
          WHOIS Server: whois.namesilo.com
          URL: https://www.namesilo.com/
          Registrar: NameSilo, LLC
          IANA ID: 1479
          Abuse Contact Email:abuse@namesilo.com
          Abuse Contact Phone: +1.4805240066




          Status
          Domain Status:clientTransferProhibited
          https://www.icann.org/epp#clientTransferProhibited




          Important Dates
          Updated Date: 2018-09-09
          Created Date: 2018-06-12
          Registrar Expiration Date: 2019-06-12




          Name Servers
          NS1.PARKINGCREW.NET
          NS2.PARKINGCREW.NET




https://whois.icann.org/en/lookup?name=wwwwannualcreditreport.com                                2/5
10/11/2018
         Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 30 of 73 PageID# 328


          Raw WHOIS Record

          Domain Name: wwwwannualcreditreport.com
          Registry Domain ID: 2274452002_DOMAIN_COM-VRSN
          Registrar WHOIS Server: whois.namesilo.com
          Registrar URL: https://www.namesilo.com/
          Updated Date: 2018-09-09T07:00:00Z
          Creation Date: 2018-06-12T07:00:00Z
          Registrar Registration Expiration Date: 2019-06-12T07:00:00Z
          Registrar: NameSilo, LLC
          Registrar IANA ID: 1479
          Registrar Abuse Contact Email: abuse@namesilo.com
          Registrar Abuse Contact Phone: +1.4805240066
          Domain Status: clientTransferProhibited
          https://www.icann.org/epp#clientTransferProhibited
          Registry Registrant ID:
          Registrant Name: Domain Administrator
          Registrant Organization: See PrivacyGuardian.org
          Registrant Street: 1928 E. Highland Ave. Ste F104 PMB# 255
          Registrant City: Phoenix
          Registrant State/Province: AZ
          Registrant Postal Code: 85016
          Registrant Country: US
          Registrant Phone: +1.3478717726
          Registrant Phone Ext:
          Registrant Fax:
          Registrant Fax Ext:
          Registrant Email: pw-
          84c9040b8d113941a6bd7aade25ae0d1@privacyguardian.org
          Registry Admin ID:
          Admin Name: Domain Administrator
          Admin Organization: See PrivacyGuardian.org
          Admin Street: 1928 E. Highland Ave. Ste F104 PMB# 255
          Admin City: Phoenix
          Admin State/Province: AZ
          Admin Postal Code: 85016
          Admin Country: US
          Admin Phone: +1.3478717726
          Admin Phone Ext:
          Admin Fax:
          Admin Fax Ext:
          Admin Email: pw-84c9040b8d113941a6bd7aade25ae0d1@privacyguardian.org
          Registry Tech ID:
          Tech Name: Domain Administrator
          Tech Organization: See PrivacyGuardian.org
          Tech Street: 1928 E. Highland Ave. Ste F104 PMB# 255
          Tech City: Phoenix
          Tech State/Province: AZ

https://whois.icann.org/en/lookup?name=wwwwannualcreditreport.com                               3/5
10/11/2018
         Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                  FiledWHOIS
                                                        07/08/19 Page 31 of 73 PageID# 329
          Tech Postal Code: 85016
          Tech Country: US
          Tech Phone: +1.3478717726
          Tech Phone Ext:
          Tech Fax:
          Tech Fax Ext:
          Tech Email: pw-84c9040b8d113941a6bd7aade25ae0d1@privacyguardian.org
          Name Server: NS1.PARKINGCREW.NET
          Name Server: NS2.PARKINGCREW.NET
          DNSSEC: unsigned
          URL of the ICANN WHOIS Data Problem Reporting System:
          http://wdprs.internic.net/
          >>> Last update of WHOIS database: 2018-10-11T07:00:00Z <<<

          For more information on Whois status codes, please visit
          https://icann.org/epp

          NOTICE AND TERMS OF USE: You are not authorized to access or query our
          WHOIS
          database through the use of high-volume, automated, electronic
          processes. The
          Data in our WHOIS database is provided for information purposes only,
          and to
          assist persons in obtaining information about or related to a domain
          name
          registration record. We do not guarantee its accuracy. By submitting a
          WHOIS
          query, you agree to abide by the following terms of use: You agree that
          you may
          use this Data only for lawful purposes and that under no circumstances
          will you
          use this Data to: (1) allow, enable, or otherwise support the
          transmission of
          mass unsolicited, commercial advertising or solicitations via e-mail,
          telephone,
          or facsimile; or (2) enable high volume, automated, electronic processes
          that
          apply to us (or our computer systems). The compilation, repackaging,
          dissemination or other use of this Data is expressly prohibited without
          our
          prior written consent. We reserve the right to terminate your access to
          the
          WHOIS database at our sole discretion, including without limitation, for
          excessive querying of the WHOIS database or for failure to otherwise
          abide by
          this policy. We reserve the right to modify these terms at any time.

          Domains - cheap, easy, and secure at NameSilo.com

          https://www.namesilo.com


https://whois.icann.org/en/lookup?name=wwwwannualcreditreport.com                            4/5
10/11/2018
         Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                  FiledWHOIS
                                                        07/08/19 Page 32 of 73 PageID# 330
          Register your domain now at www.NameSilo.com - Domains. Cheap, Fast and
          Secure




      Submit a Complaint for WHOIS
      WHOIS Inaccuracy Complaint Form
      WHOIS Service Complaint Form

      WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.


   © 2018 Internet Corporation for Assigned Names and Numbers         Privacy Policy    Terms of
   Service Cookies Policy




https://whois.icann.org/en/lookup?name=wwwwannualcreditreport.com                                         5/5
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 33 of 73 PageID# 331




                     EXHIBIT 4
1/10/2019Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                      FiledWHOIS
                                                            07/08/19 Page 34 of 73 PageID# 332
                          简体中文           English      Français      Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS

         annualcreditreporeport.com                                  Lookup

       By submitting any personal data, I agree that the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.




       Showing results for: annualcreditreporeport.com
       Original Query: annualcreditreporeport.com




          Contact Information
          Registrant Contact
          Name: Domain Administrator
          Organization: See PrivacyGuardian.org
          Mailing Address: 1928 E. Highland Ave. Ste F104 PMB# 255, Phoenix AZ 85016 US
          Phone: +1.3478717726
          Ext:
          Fax:
          Fax Ext:
          Email:pw-6841e801c92e7623249481179ea332ff@privacyguardian.org
          Admin Contact
          Name: Domain Administrator
          Organization: See PrivacyGuardian.org
          Mailing Address: 1928 E. Highland Ave. Ste F104 PMB# 255, Phoenix AZ 85016 US
          Phone: +1.3478717726
          Ext:
          Fax:
          Fax Ext:
          Email:pw-6841e801c92e7623249481179ea332ff@privacyguardian.org
          Tech Contact
https://whois.icann.org/en/lookup?name=annualcreditreporeport.com                                              1/5
1/10/2019Case  1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                       FiledWHOIS
                                                             07/08/19 Page 35 of 73 PageID# 333
          Name: Domain Administrator
          Organization: See PrivacyGuardian.org
          Mailing Address: 1928 E. Highland Ave. Ste F104 PMB# 255, Phoenix AZ 85016 US
          Phone: +1.3478717726
          Ext:
          Fax:
          Fax Ext:
          Email:pw-6841e801c92e7623249481179ea332ff@privacyguardian.org




          Registrar
          WHOIS Server: whois.namesilo.com
          URL: https://www.namesilo.com/
          Registrar: NameSilo, LLC
          IANA ID: 1479
          Abuse Contact Email:abuse@namesilo.com
          Abuse Contact Phone: +1.4805240066




          Status
          Domain Status:clientTransferProhibited
          https://www.icann.org/epp#clientTransferProhibited




          Important Dates
          Updated Date: 2019-01-10
          Created Date: 2018-06-12
          Registrar Expiration Date: 2019-06-12




          Name Servers
          NS1.PARKINGCREW.NET
          NS2.PARKINGCREW.NET




https://whois.icann.org/en/lookup?name=annualcreditreporeport.com                                 2/5
1/10/2019Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                      FiledWHOIS
                                                            07/08/19 Page 36 of 73 PageID# 334


          Raw WHOIS Record

          Domain Name: annualcreditreporeport.com
          Registry Domain ID: 2274451973_DOMAIN_COM-VRSN
          Registrar WHOIS Server: whois.namesilo.com
          Registrar URL: https://www.namesilo.com/
          Updated Date: 2019-01-10T07:00:00Z
          Creation Date: 2018-06-12T07:00:00Z
          Registrar Registration Expiration Date: 2019-06-12T07:00:00Z
          Registrar: NameSilo, LLC
          Registrar IANA ID: 1479
          Registrar Abuse Contact Email: abuse@namesilo.com
          Registrar Abuse Contact Phone: +1.4805240066
          Domain Status: clientTransferProhibited
          https://www.icann.org/epp#clientTransferProhibited
          Registry Registrant ID:
          Registrant Name: Domain Administrator
          Registrant Organization: See PrivacyGuardian.org
          Registrant Street: 1928 E. Highland Ave. Ste F104 PMB# 255
          Registrant City: Phoenix
          Registrant State/Province: AZ
          Registrant Postal Code: 85016
          Registrant Country: US
          Registrant Phone: +1.3478717726
          Registrant Phone Ext:
          Registrant Fax:
          Registrant Fax Ext:
          Registrant Email: pw-
          6841e801c92e7623249481179ea332ff@privacyguardian.org
          Registry Admin ID:
          Admin Name: Domain Administrator
          Admin Organization: See PrivacyGuardian.org
          Admin Street: 1928 E. Highland Ave. Ste F104 PMB# 255
          Admin City: Phoenix
          Admin State/Province: AZ
          Admin Postal Code: 85016
          Admin Country: US
          Admin Phone: +1.3478717726
          Admin Phone Ext:
          Admin Fax:
          Admin Fax Ext:
          Admin Email: pw-6841e801c92e7623249481179ea332ff@privacyguardian.org
          Registry Tech ID:
          Tech Name: Domain Administrator
          Tech Organization: See PrivacyGuardian.org
          Tech Street: 1928 E. Highland Ave. Ste F104 PMB# 255
          Tech City: Phoenix
          Tech State/Province: AZ

https://whois.icann.org/en/lookup?name=annualcreditreporeport.com                                3/5
1/10/2019Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                   FiledWHOIS
                                                         07/08/19 Page 37 of 73 PageID# 335
          Tech Postal Code: 85016
          Tech Country: US
          Tech Phone: +1.3478717726
          Tech Phone Ext:
          Tech Fax:
          Tech Fax Ext:
          Tech Email: pw-6841e801c92e7623249481179ea332ff@privacyguardian.org
          Name Server: NS1.PARKINGCREW.NET
          Name Server: NS2.PARKINGCREW.NET
          DNSSEC: unsigned
          URL of the ICANN WHOIS Data Problem Reporting System:
          http://wdprs.internic.net/
          >>> Last update of WHOIS database: 2019-01-10T07:00:00Z <<<

          For more information on Whois status codes, please visit
          https://icann.org/epp

          NOTICE AND TERMS OF USE: You are not authorized to access or query our
          WHOIS
          database through the use of high-volume, automated, electronic
          processes. The
          Data in our WHOIS database is provided for information purposes only,
          and to
          assist persons in obtaining information about or related to a domain
          name
          registration record. We do not guarantee its accuracy. By submitting a
          WHOIS
          query, you agree to abide by the following terms of use: You agree that
          you may
          use this Data only for lawful purposes and that under no circumstances
          will you
          use this Data to: (1) allow, enable, or otherwise support the
          transmission of
          mass unsolicited, commercial advertising or solicitations via e-mail,
          telephone,
          or facsimile; or (2) enable high volume, automated, electronic processes
          that
          apply to us (or our computer systems). The compilation, repackaging,
          dissemination or other use of this Data is expressly prohibited without
          our
          prior written consent. We reserve the right to terminate your access to
          the
          WHOIS database at our sole discretion, including without limitation, for
          excessive querying of the WHOIS database or for failure to otherwise
          abide by
          this policy. We reserve the right to modify these terms at any time.

          Domains - cheap, easy, and secure at NameSilo.com

          https://www.namesilo.com


https://whois.icann.org/en/lookup?name=annualcreditreporeport.com                             4/5
1/10/2019Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                   FiledWHOIS
                                                         07/08/19 Page 38 of 73 PageID# 336
          Register your domain now at www.NameSilo.com - Domains. Cheap, Fast and
          Secure




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.


   © 2019 Internet Corporation for Assigned Names and Numbers         Privacy Policy    Terms of
   Service Cookies Policy




https://whois.icann.org/en/lookup?name=annualcreditreporeport.com                                         5/5
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 39 of 73 PageID# 337




                     EXHIBIT 5
1/10/2019Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                      FiledWHOIS
                                                            07/08/19 Page 40 of 73 PageID# 338
                          简体中文           English      Français   Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS

         annualcreditreportg.com                                  Lookup

       By submitting any personal data, I agree that the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.




       Showing results for: ANNUALCREDITREPORTG.COM
       Original Query: annualcreditreportg.com




          Contact Information
          Registrant Contact
          Name: NAM JONG KANG
          Organization:
          Mailing Address: 902, HAKSEONG-DONG, WONJU-SI SOUTH KOREA 220-963 KR
          Phone: +82.0163005396
          Ext:
          Fax:
          Fax Ext:
          Email:K8993B@GMAIL.COM
          Admin Contact
          Name: NAM JONG KANG
          Organization:
          Mailing Address: 902, HAKSEONG-DONG, WONJU-SI SOUTH KOREA 220-963 KR
          Phone: +82.0163005396
          Ext:
          Fax:
          Fax Ext:
          Email:K8993B@GMAIL.COM
          Tech Contact
https://whois.icann.org/en/lookup?name=annualcreditreportg.com                                              1/4
1/10/2019Case  1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                    FiledWHOIS
                                                          07/08/19 Page 41 of 73 PageID# 339
          Name: NAM JONG KANG
          Organization:
          Mailing Address: 902, HAKSEONG-DONG, WONJU-SI SOUTH KOREA 220-963 KR
          Phone: +82.0163005396
          Ext:
          Fax:
          Fax Ext:
          Email:K8993B@GMAIL.COM




          Registrar
          WHOIS Server: whois.syrahost.com
          URL: http://www.crazydomains.com
          Registrar: CRAZY DOMAINS FZ-LLC
          IANA ID: 1291
          Abuse Contact Email:domains@crazydomains.com
          Abuse Contact Phone: +61.894220890




          Status
          Domain Status:ok https://icann.org/epp#ok




          Important Dates
          Updated Date: 2018-11-16
          Created Date: 2018-11-16
          Registrar Expiration Date: 2019-11-16




          Name Servers
          NS1.PARKINGCREW.NET
          NS2.PARKINGCREW.NET




https://whois.icann.org/en/lookup?name=annualcreditreportg.com                                 2/4
1/10/2019Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                      FiledWHOIS
                                                            07/08/19 Page 42 of 73 PageID# 340


          Raw WHOIS Record

          Domain Name: ANNUALCREDITREPORTG.COM
          Registry Domain ID: 2333212527_DOMAIN_COM-VRSN
          Registrar WHOIS Server: whois.syrahost.com
          Registrar URL: http://www.crazydomains.com
          Updated Date: 2018-11-16T10:54:37Z
          Creation Date: 2018-11-16T00:00:00Z
          Registrar Registration Expiration Date: 2019-11-16T00:00:00Z
          Registrar: CRAZY DOMAINS FZ-LLC
          Registrar IANA ID: 1291
          Registrar Abuse Contact Email: domains@crazydomains.com
          Registrar Abuse Contact Phone: +61.894220890
          Reseller: CRAZY DOMAINS
          Domain Status: ok https://icann.org/epp#ok
          Registry Registrant ID: R-023874123-SN
          Registrant Name: NAM JONG KANG
          Registrant Organization:
          Registrant Street: 902, HAKSEONG-DONG
          Registrant City: WONJU-SI
          Registrant State/Province: SOUTH KOREA
          Registrant Postal Code: 220-963
          Registrant Country: KR
          Registrant Phone: +82.0163005396
          Registrant Phone Ext:
          Registrant Email: K8993B@GMAIL.COM
          Registry Admin ID: C-007632603-SN
          Admin Name: NAM JONG KANG
          Admin Organization:
          Admin Street: 902, HAKSEONG-DONG
          Admin City: WONJU-SI
          Admin State/Province: SOUTH KOREA
          Admin Postal Code: 220-963
          Admin Country: KR
          Admin Phone: +82.0163005396
          Admin Phone Ext:
          Admin Email: K8993B@GMAIL.COM
          Registry Tech ID: C-007632603-SN
          Tech Name: NAM JONG KANG
          Tech Organization:
          Tech Street: 902, HAKSEONG-DONG
          Tech City: WONJU-SI
          Tech State/Province: SOUTH KOREA
          Tech Postal Code: 220-963
          Tech Country: KR
          Tech Phone: +82.0163005396
          Tech Phone Ext:
          Tech Email: K8993B@GMAIL.COM

https://whois.icann.org/en/lookup?name=annualcreditreportg.com                                   3/4
1/10/2019Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                   FiledWHOIS
                                                         07/08/19 Page 43 of 73 PageID# 341
          Name Server: NS1.PARKINGCREW.NET
          Name Server: NS2.PARKINGCREW.NET
          DNSSEC: unsigned
          URL of the ICANN WHOIS Data Problem Reporting System:
          http://wdprs.internic.net/
          >>> Last update of WHOIS database: 2018-11-16T10:54:37Z <<<




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.


   © 2019 Internet Corporation for Assigned Names and Numbers         Privacy Policy    Terms of
   Service Cookies Policy




https://whois.icann.org/en/lookup?name=annualcreditreportg.com                                            4/4
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 44 of 73 PageID# 342




                     EXHIBIT 6
1/18/2019Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                      FiledWHOIS
                                                            07/08/19 Page 45 of 73 PageID# 343
                          简体中文            English      Français        Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS

         getfreeannualcreditreport.com                                  Lookup

       By submitting any personal data, I agree that the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.




       Showing results for: getfreeannualcreditreport.com
       Original Query: getfreeannualcreditreport.com




          Contact Information
          Registrant Contact
          Name: Registration Private
          Organization: Domains By Proxy, LLC
          Mailing Address: DomainsByProxy.com, Scottsdale Arizona 85260 US
          Phone: +1.4806242599
          Ext:
          Fax: +1.4806242598
          Fax Ext:
          Email:getfreeannualcreditreport.com@domainsbyproxy.com
          Admin Contact
          Name: Registration Private
          Organization: Domains By Proxy, LLC
          Mailing Address: DomainsByProxy.com, Scottsdale Arizona 85260 US
          Phone: +1.4806242599
          Ext:
          Fax: +1.4806242598
          Fax Ext:
          Email:getfreeannualcreditreport.com@domainsbyproxy.com
          Tech Contact
https://whois.icann.org/en/lookup?name=getfreeannualcreditreport.com                                              1/5
1/18/2019Case  1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 46 of 73 PageID# 344
          Name: Registration Private
          Organization: Domains By Proxy, LLC
          Mailing Address: DomainsByProxy.com, Scottsdale Arizona 85260 US
          Phone: +1.4806242599
          Ext:
          Fax: +1.4806242598
          Fax Ext:
          Email:getfreeannualcreditreport.com@domainsbyproxy.com




          Registrar
          WHOIS Server: whois.godaddy.com
          URL: http://www.godaddy.com
          Registrar: GoDaddy.com, LLC
          IANA ID: 146
          Abuse Contact Email:abuse@godaddy.com
          Abuse Contact Phone: +1.4806242505




          Status
          Domain Status:clientTransferProhibited http://www.icann.org/epp#clientTransferProhibited
          Domain Status:clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
          Domain Status:clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
          Domain Status:clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited




          Important Dates
          Updated Date: 2019-01-16
          Created Date: 2019-01-16
          Registrar Expiration Date: 2020-01-16




          Name Servers
          NS1.TACOMADC.COM
          NS2.TACOMADC.COM


https://whois.icann.org/en/lookup?name=getfreeannualcreditreport.com                                 2/5
1/18/2019Case    1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                      FiledWHOIS
                                                            07/08/19 Page 47 of 73 PageID# 345



          Raw WHOIS Record

          Domain Name: getfreeannualcreditreport.com
          Registry Domain ID: 2352992416_DOMAIN_COM-VRSN
          Registrar WHOIS Server: whois.godaddy.com
          Registrar URL: http://www.godaddy.com
          Updated Date: 2019-01-16T21:16:23Z
          Creation Date: 2019-01-16T21:16:23Z
          Registrar Registration Expiration Date: 2020-01-16T21:16:23Z
          Registrar: GoDaddy.com, LLC
          Registrar IANA ID: 146
          Registrar Abuse Contact Email: abuse@godaddy.com
          Registrar Abuse Contact Phone: +1.4806242505
          Domain Status: clientTransferProhibited
          http://www.icann.org/epp#clientTransferProhibited
          Domain Status: clientUpdateProhibited
          http://www.icann.org/epp#clientUpdateProhibited
          Domain Status: clientRenewProhibited
          http://www.icann.org/epp#clientRenewProhibited
          Domain Status: clientDeleteProhibited
          http://www.icann.org/epp#clientDeleteProhibited
          Registry Registrant ID: Not Available From Registry
          Registrant Name: Registration Private
          Registrant Organization: Domains By Proxy, LLC
          Registrant Street: DomainsByProxy.com
          Registrant Street: 14455 N. Hayden Road
          Registrant City: Scottsdale
          Registrant State/Province: Arizona
          Registrant Postal Code: 85260
          Registrant Country: US
          Registrant Phone: +1.4806242599
          Registrant Phone Ext:
          Registrant Fax: +1.4806242598
          Registrant Fax Ext:
          Registrant Email: getfreeannualcreditreport.com@domainsbyproxy.com
          Registry Admin ID: Not Available From Registry
          Admin Name: Registration Private
          Admin Organization: Domains By Proxy, LLC
          Admin Street: DomainsByProxy.com
          Admin Street: 14455 N. Hayden Road
          Admin City: Scottsdale
          Admin State/Province: Arizona
          Admin Postal Code: 85260
          Admin Country: US
          Admin Phone: +1.4806242599
          Admin Phone Ext:
          Admin Fax: +1.4806242598
          Admin Fax Ext:
https://whois.icann.org/en/lookup?name=getfreeannualcreditreport.com                             3/5
1/18/2019Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                   FiledWHOIS
                                                         07/08/19 Page 48 of 73 PageID# 346
          Admin Email: getfreeannualcreditreport.com@domainsbyproxy.com
          Registry Tech ID: Not Available From Registry
          Tech Name: Registration Private
          Tech Organization: Domains By Proxy, LLC
          Tech Street: DomainsByProxy.com
          Tech Street: 14455 N. Hayden Road
          Tech City: Scottsdale
          Tech State/Province: Arizona
          Tech Postal Code: 85260
          Tech Country: US
          Tech Phone: +1.4806242599
          Tech Phone Ext:
          Tech Fax: +1.4806242598
          Tech Fax Ext:
          Tech Email: getfreeannualcreditreport.com@domainsbyproxy.com
          Name Server: NS1.TACOMADC.COM
          Name Server: NS2.TACOMADC.COM
          DNSSEC: unsigned
          URL of the ICANN WHOIS Data Problem Reporting System:
          http://wdprs.internic.net/
          >>> Last update of WHOIS database: 2019-01-18T15:00:00Z <<<

          For more information on Whois status codes, please visit
          https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en

          Notes:

          IMPORTANT: Port43 will provide the ICANN-required minimum data set per
          ICANN Temporary Specification, adopted 17 May 2018.
          Visit https://whois.godaddy.com to look up contact data for domains
          not covered by GDPR policy.

          The data contained in GoDaddy.com, LLC's WhoIs database,
          while believed by the company to be reliable, is provided "as is"
          with no guarantee or warranties regarding its accuracy. This
          information is provided for the sole purpose of assisting you
          in obtaining information about domain name registration records.
          Any use of this data for any other purpose is expressly forbidden
          without the prior written
          permission of GoDaddy.com, LLC. By submitting an inquiry,
          you agree to these terms of usage and limitations of warranty. In
          particular,
          you agree not to use this data to allow, enable, or otherwise make
          possible,
          dissemination or collection of this data, in part or in its entirety,
          for any
          purpose, such as the transmission of unsolicited advertising and
          and solicitations of any kind, including spam. You further agree
          not to use this data to enable high volume, automated or robotic
          electronic
          processes designed to collect or compile this data for any purpose,
https://whois.icann.org/en/lookup?name=getfreeannualcreditreport.com                          4/5
1/18/2019Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                   FiledWHOIS
                                                         07/08/19 Page 49 of 73 PageID# 347
          including mining this data for your own personal or commercial purposes.

          Please note: the registrant of the domain name is specified
          in the "registrant" section. In most cases, GoDaddy.com, LLC
          is not the registrant of domain names listed in this database.




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.


   © 2019 Internet Corporation for Assigned Names and Numbers          Privacy Policy   Terms of
   Service Cookies Policy




https://whois.icann.org/en/lookup?name=getfreeannualcreditreport.com                                      5/5
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 50 of 73 PageID# 348




                     EXHIBIT 7
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 51 of 73 PageID# 349
                          简体中文            English      Français         Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS


           fannualcreditreport.com                                       Lookup

       By submitting any personal data, I agree that the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.



                  I'm not a robot
                                                      reCAPTCHA
                                                      Privacy - Terms




       Showing results for: FANNUALCREDITREPORT.COM
       Original Query: fannualcreditreport.com




           Contact Information
           Registrant Contact
      Name: Domain Administrator
      Organization: Fundacion Privacy Services LTD
      Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
      Phone: +507.8365079
      Ext:
      Fax:
      Fax Ext:
A noteEmail:
       aboutfundacionprivacy@protonmail.com
              our privacy policies and terms of service:
      Admin
We have updatedContact
               our privacy policies and certain website terms of service to provide greater transparency,
promoteName:   Domainand
        simplification, Administrator
                          align with recent changes in privacy laws applicable to us. Learn more.
           Organization: Fundacion Privacy Services LTD
This siteMailing
          uses cookies to deliver
                 Address:         an efficient
                          3rd Floor  Humboltuser experience
                                               Tower,        and
                                                      Calle 53   to help
                                                               Este,     us seeCity
                                                                     Panama     hown/a
                                                                                    thePA
                                                                                        site is used. Learn
more. Phone:
        OK  +507.8365079
           Ext:
https://whois.icann.org/en/lookup?name=fannualcreditreport.com                                                     1/5
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 52 of 73 PageID# 350
            Fax:
            Fax Ext:
            Email: fundacionprivacy@protonmail.com

           Tech Contact
           Name: Domain Administrator
           Organization: Fundacion Privacy Services LTD
           Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
           Phone: +507.8365079
           Ext:
           Fax:
           Fax Ext:
           Email: fundacionprivacy@protonmail.com




           Registrar
           WHOIS Server: whois.registermatrix.com
           URL: http://www.registermatrix.com
           Registrar: Media Elite Holdings Limited
           IANA ID: 1114
           Abuse Contact Email: billing@registermatrix.com
           Abuse Contact Phone: +507.8365079




           Status
           Domain Status: ok
           Domain Status: clientTransferProhibited




           Important Dates
      Updated Date: 2019-04-17
      Created Date: 2019-04-17
A noteRegistrar
      about our  privacy policies
                Expiration          and terms of service:
                           Date: 2020-04-17
      Registry
We have updatedExpiry Date:policies
                our privacy 1970-01-01
                                    and certain website terms of service to provide greater transparency,
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.

This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
more.
           Name
            OK
                Servers
https://whois.icann.org/en/lookup?name=fannualcreditreport.com                                                  2/5
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 53 of 73 PageID# 351
            ns1.tacomadc.com
            ns2.tacomadc.com




           Raw WHOIS Record

         Domain Name: FANNUALCREDITREPORT.COM
         Registry Domain ID:
         Registrar WHOIS Server: whois.registermatrix.com
         Registrar URL: http://www.registermatrix.com
         Updated Date: 2019-04-17T08:19:45Z
         Creation Date: 2019-04-17T08:19:44Z
         Registrar Registration Expiration Date: 2020-04-17T08:19:44Z
         Registrar: Media Elite Holdings Limited
         Registrar IANA ID: 1114
         Registrar Abuse Contact Email: billing@registermatrix.com
         Registrar Abuse Contact Phone: +507.8365079
         Reseller:
         Domain Status: ok
         Domain Status: clientTransferProhibited
         Registry Registrant ID:
         Registrant Name: Domain Administrator
         Registrant Organization: Fundacion Privacy Services LTD
         Registrant Street: 3rd Floor Humbolt Tower, Calle 53 Este
         Registrant City: Panama City
         Registrant State/Province:
         Registrant Postal Code: n/a
         Registrant Country: PA
         Registrant Phone: +507.8365079
         Registrant Phone Ext:
         Registrant Fax:
         Registrant Fax Ext:
         Registrant Email: fundacionprivacy@protonmail.com
         Registry Admin ID:
         Admin Name: Domain Administrator
         Admin Organization: Fundacion Privacy Services LTD
         Admin Street: 3rd Floor Humbolt Tower, Calle 53 Este
         Admin City: Panama City
         Admin State/Province:
         Admin Postal Code: n/a
         Admin Country: PA
A note about our privacy policies and terms of service:
         Admin Phone: +507.8365079
We have  Admin   Phone
           updated        Ext: policies and certain website terms of service to provide greater transparency,
                    our privacy
promoteAdmin     Fax: and align with recent changes in privacy laws applicable to us. Learn more.
          simplification,
         Admin Fax Ext:
This siteAdmin   Email:tofundacionprivacy@protonmail.com
          uses cookies     deliver an efficient user experience and to help us see how the site is used. Learn
         Registry
more.  OK            Tech  ID:
         Tech Name: Domain Administrator

https://whois.icann.org/en/lookup?name=fannualcreditreport.com                                                   3/5
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 54 of 73 PageID# 352
            Tech Organization: Fundacion Privacy Services LTD
            Tech Street: 3rd Floor Humbolt Tower, Calle 53 Este
            Tech City: Panama City
            Tech State/Province:
            Tech Postal Code: n/a
            Tech Country: PA
            Tech Phone: +507.8365079
            Tech Phone Ext:
            Tech Fax:
            Tech Fax Ext:
            Tech Email: fundacionprivacy@protonmail.com
            Name Server: ns1.tacomadc.com
            Name Server: ns2.tacomadc.com
            DNSSEC: unsigned
            URL of the ICANN WHOIS Data Problem Reporting System:
            http://wdprs.internic.net/
            >>> Last update of WHOIS database: 2019-07-02T11:30:01Z <<<




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide
A note   aboutbyour
                 these terms policies
                    privacy   of use. ICANN   reserves
                                       and terms       the right to modify these terms at any time. By
                                                   of service:
submitting a query, you agree to abide by these terms.
We have updated our privacy policies and certain website terms of service to provide greater transparency,
*promote
   There simplification,
         is one exception:    ICANN
                         and align withacts aschanges
                                        recent the registry operator
                                                       in privacy lawsfor the .int TLD,
                                                                        applicable  to us.and in that
                                                                                           Learn      capacity it
                                                                                                  more.
 does collect, generate, retain and store information regarding registrations in the .int TLD.
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
more.        OK



https://whois.icann.org/en/lookup?name=fannualcreditreport.com                                                      4/5
7/2/2019
      Case 1:18-cv-01316-AJT-MSN Document 22 | ICANNFiledWHOIS
                                                          07/08/19 Page 55 of 73 PageID# 353
   © 2019 Internet Corporation for Assigned Names and Numbers Privacy Policy Terms of
   Service Cookies Policy




A note about our privacy policies and terms of service:
We have updated our privacy policies and certain website terms of service to provide greater transparency,
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.

This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
more.       OK



https://whois.icann.org/en/lookup?name=fannualcreditreport.com                                                  5/5
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 56 of 73 PageID# 354




                     EXHIBIT 8
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 57 of 73 PageID# 355
                          简体中文           English       Français   Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS


           vannualcreditreport.com                                 Lookup

       By submitting any personal data, I agree that the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.




       Showing results for: vannualcreditreport.com
       Original Query: vannualcreditreport.com




           Contact Information
           Registrant Contact
           Name: Registration Private
           Organization: Domains By Proxy, LLC
           Mailing Address: DomainsByProxy.com, Scottsdale Arizona 85260 US
           Phone: +1.4806242599
           Ext:
           Fax: +1.4806242598
           Fax Ext:
           Email:vannualcreditreport.com@domainsbyproxy.com
           Admin Contact
        Name: Registration Private
        Organization: Domains By Proxy, LLC
A note about our privacy policies and terms of service:
        Mailing Address: DomainsByProxy.com, Scottsdale Arizona 85260 US
We have    updated
        Phone:      our privacy policies and certain website terms of service to provide greater transparency,
                  +1.4806242599
promoteExt:
          simplification, and align with recent changes in privacy laws applicable to us. Learn more.
        Fax: +1.4806242598
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
        Fax Ext:
more. Email:vannualcreditreport.com@domainsbyproxy.com
          OK



https://whois.icann.org/en/lookup?name=vannualcreditreport.com                                                   1/5
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 58 of 73 PageID# 356
           Tech Contact
           Name: Registration Private
           Organization: Domains By Proxy, LLC
           Mailing Address: DomainsByProxy.com, Scottsdale Arizona 85260 US
           Phone: +1.4806242599
           Ext:
           Fax: +1.4806242598
           Fax Ext:
           Email:vannualcreditreport.com@domainsbyproxy.com




           Registrar
           WHOIS Server: whois.godaddy.com
           URL: http://www.godaddy.com
           Registrar: GoDaddy.com, LLC
           IANA ID: 146
           Abuse Contact Email:abuse@godaddy.com
           Abuse Contact Phone: +1.4806242505




           Status
           Domain Status:clientTransferProhibited http://www.icann.org/epp#clientTransferProhibited
           Domain Status:clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
           Domain Status:clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
           Domain Status:clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited




           Important Dates
      Updated Date: 2019-05-13
      Created Date: 2019-05-13
      Registrar Expiration Date: 2020-05-13
A note about our privacy policies and terms of service:
We have updated our privacy policies and certain website terms of service to provide greater transparency,
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.
           Name Servers
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
more. NS1.NAMEDYNAMICS.NET
       OK

           NS2.NAMEDYNAMICS.NET
https://whois.icann.org/en/lookup?name=vannualcreditreport.com                                                  2/5
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 59 of 73 PageID# 357




           Raw WHOIS Record

         Domain Name: vannualcreditreport.com
         Registry Domain ID: 2390646984_DOMAIN_COM-VRSN
         Registrar WHOIS Server: whois.godaddy.com
         Registrar URL: http://www.godaddy.com
         Updated Date: 2019-05-13T21:34:33Z
         Creation Date: 2019-05-13T21:34:32Z
         Registrar Registration Expiration Date: 2020-05-13T21:34:32Z
         Registrar: GoDaddy.com, LLC
         Registrar IANA ID: 146
         Registrar Abuse Contact Email: abuse@godaddy.com
         Registrar Abuse Contact Phone: +1.4806242505
         Domain Status: clientTransferProhibited
         http://www.icann.org/epp#clientTransferProhibited
         Domain Status: clientUpdateProhibited
         http://www.icann.org/epp#clientUpdateProhibited
         Domain Status: clientRenewProhibited
         http://www.icann.org/epp#clientRenewProhibited
         Domain Status: clientDeleteProhibited
         http://www.icann.org/epp#clientDeleteProhibited
         Registry Registrant ID: Not Available From Registry
         Registrant Name: Registration Private
         Registrant Organization: Domains By Proxy, LLC
         Registrant Street: DomainsByProxy.com
         Registrant Street: 14455 N. Hayden Road
         Registrant City: Scottsdale
         Registrant State/Province: Arizona
         Registrant Postal Code: 85260
         Registrant Country: US
         Registrant Phone: +1.4806242599
         Registrant Phone Ext:
         Registrant Fax: +1.4806242598
         Registrant Fax Ext:
         Registrant Email: vannualcreditreport.com@domainsbyproxy.com
         Registry Admin ID: Not Available From Registry
         Admin Name: Registration Private
         Admin Organization: Domains By Proxy, LLC
         Admin Street: DomainsByProxy.com
A noteAdmin
          about Street:
                  our privacy     policies
                               14455        and terms
                                       N. Hayden     Roadof service:
We have  Admin    City:
            updated         Scottsdale
                     our privacy   policies and certain website terms of service to provide greater transparency,
         Admin State/Province: Arizona
promoteAdmin
           simplification,
                  Postaland     align 85260
                             Code:    with recent changes in privacy laws applicable to us. Learn more.

This siteAdmin    Country:
           uses cookies         US an efficient user experience and to help us see how the site is used. Learn
                           to deliver
         Admin Phone: +1.4806242599
more.  OK
         Admin Phone Ext:
         Admin Fax: +1.4806242598
https://whois.icann.org/en/lookup?name=vannualcreditreport.com                                                      3/5
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 60 of 73 PageID# 358
            Admin Fax Ext:
            Admin Email: vannualcreditreport.com@domainsbyproxy.com
            Registry Tech ID: Not Available From Registry
            Tech Name: Registration Private
            Tech Organization: Domains By Proxy, LLC
            Tech Street: DomainsByProxy.com
            Tech Street: 14455 N. Hayden Road
            Tech City: Scottsdale
            Tech State/Province: Arizona
            Tech Postal Code: 85260
            Tech Country: US
            Tech Phone: +1.4806242599
            Tech Phone Ext:
            Tech Fax: +1.4806242598
            Tech Fax Ext:
            Tech Email: vannualcreditreport.com@domainsbyproxy.com
            Name Server: NS1.NAMEDYNAMICS.NET
            Name Server: NS2.NAMEDYNAMICS.NET
            DNSSEC: unsigned
            URL of the ICANN WHOIS Data Problem Reporting System:
            http://wdprs.internic.net/
            >>> Last update of WHOIS database: 2019-07-02T14:00:00Z <<<

           For more information on Whois status codes, please visit
           https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en

           Notes:

           IMPORTANT: Port43 will provide the ICANN-required minimum data set per
           ICANN Temporary Specification, adopted 17 May 2018.
           Visit https://whois.godaddy.com to look up contact data for domains
           not covered by GDPR policy.

         The data contained in GoDaddy.com, LLC's WhoIs database,
         while believed by the company to be reliable, is provided "as is"
         with no guarantee or warranties regarding its accuracy. This
         information is provided for the sole purpose of assisting you
         in obtaining information about domain name registration records.
         Any use of this data for any other purpose is expressly forbidden
         without the prior written
         permission of GoDaddy.com, LLC. By submitting an inquiry,
         you agree to these terms of usage and limitations of warranty. In
         particular,
A noteyou aboutagree    not to policies
                  our privacy     use this  anddata   toofallow,
                                                  terms           enable, or otherwise make
                                                           service:
         possible,
We have     updated our privacy
         dissemination            policies and certain
                             or collection             website
                                                   of this     termsin
                                                            data,    of part
                                                                        serviceor
                                                                                to provide
                                                                                   in itsgreater   transparency,
                                                                                            entirety,
promotefor     any
           simplification, and align with recent changes in privacy laws applicable to us. Learn more.
         purpose, such as the transmission of unsolicited advertising and
This siteand
           uses  cookies to deliverof
               solicitations        an any
                                        efficient userincluding
                                              kind,   experience and  to helpYou
                                                                  spam.       us see how theagree
                                                                                  further    site is used. Learn
more. not  OK to use this data to enable high volume, automated or robotic
         electronic
https://whois.icann.org/en/lookup?name=vannualcreditreport.com                                                     4/5
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 61 of 73 PageID# 359
            processes designed to collect or compile this data for any purpose,
            including mining this data for your own personal or commercial purposes.

           Please note: the registrant of the domain name is specified
           in the "registrant" section. In most cases, GoDaddy.com, LLC
           is not the registrant of domain names listed in this database.




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.


   © 2019 Internet Corporation for Assigned Names and Numbers             Privacy Policy     Terms of
   Service Cookies Policy




A note about our privacy policies and terms of service:
We have updated our privacy policies and certain website terms of service to provide greater transparency,
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.

This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
more.        OK



https://whois.icann.org/en/lookup?name=vannualcreditreport.com                                                  5/5
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 62 of 73 PageID# 360




                     EXHIBIT 9
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 63 of 73 PageID# 361
                          简体中文           English      Français   Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS


           qannualcreditreport.com                                Lookup

       By submitting any personal data, I agree that the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.




       Showing results for: QANNUALCREDITREPORT.COM
       Original Query: qannualcreditreport.com




           Contact Information
           Registrant Contact
           Name: Domain Administrator
           Organization: Fundacion Privacy Services LTD
           Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
           Phone: +507.8365079
           Ext:
           Fax:
           Fax Ext:
           Email:fundacionprivacy@protonmail.com
           Admin Contact
        Name: Domain Administrator
        Organization: Fundacion Privacy Services LTD
A note about our privacy policies and terms of service:
        Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
We have    updated
        Phone:      our privacy policies and certain website terms of service to provide greater transparency,
                  +507.8365079
promoteExt:
          simplification, and align with recent changes in privacy laws applicable to us. Learn more.
        Fax:
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
        Fax Ext:
more. Email:fundacionprivacy@protonmail.com
          OK



https://whois.icann.org/en/lookup?name=qannualcreditreport.com                                                   1/4
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 64 of 73 PageID# 362
           Tech Contact
           Name: Domain Administrator
           Organization: Fundacion Privacy Services LTD
           Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
           Phone: +507.8365079
           Ext:
           Fax:
           Fax Ext:
           Email:fundacionprivacy@protonmail.com




           Registrar
           WHOIS Server: whois.registermatrix.com
           URL: http://www.registermatrix.com
           Registrar: Media Elite Holdings Limited
           IANA ID: 1114
           Abuse Contact Email:billing@registermatrix.com
           Abuse Contact Phone: +507.8365079




           Status
           Domain Status:ok
           Domain Status:clientTransferProhibited




           Important Dates
           Updated Date: 2019-05-27
           Created Date: 2019-05-27
           Registrar Expiration Date: 2020-05-27


A note about our privacy policies and terms of service:

      Name
We have       Servers
        updated our privacy policies and certain website terms of service to provide greater transparency,
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.
           ns1.hastydns.com
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
           ns2.hastydns.com
more.        OK



https://whois.icann.org/en/lookup?name=qannualcreditreport.com                                                  2/4
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 65 of 73 PageID# 363


           Raw WHOIS Record

        Domain Name: QANNUALCREDITREPORT.COM
        Registry Domain ID:
        Registrar WHOIS Server: whois.registermatrix.com
        Registrar URL: http://www.registermatrix.com
        Updated Date: 2019-05-27T06:26:15Z
        Creation Date: 2019-05-27T06:09:29Z
        Registrar Registration Expiration Date: 2020-05-27T06:09:28Z
        Registrar: Media Elite Holdings Limited
        Registrar IANA ID: 1114
        Registrar Abuse Contact Email: billing@registermatrix.com
        Registrar Abuse Contact Phone: +507.8365079
        Reseller:
        Domain Status: ok
        Domain Status: clientTransferProhibited
        Registry Registrant ID:
        Registrant Name: Domain Administrator
        Registrant Organization: Fundacion Privacy Services LTD
        Registrant Street: 3rd Floor Humbolt Tower, Calle 53 Este
        Registrant City: Panama City
        Registrant State/Province:
        Registrant Postal Code: n/a
        Registrant Country: PA
        Registrant Phone: +507.8365079
        Registrant Phone Ext:
        Registrant Fax:
        Registrant Fax Ext:
        Registrant Email: fundacionprivacy@protonmail.com
        Registry Admin ID:
        Admin Name: Domain Administrator
        Admin Organization: Fundacion Privacy Services LTD
        Admin Street: 3rd Floor Humbolt Tower, Calle 53 Este
        Admin City: Panama City
        Admin State/Province:
        Admin Postal Code: n/a
        Admin Country: PA
        Admin Phone: +507.8365079
        Admin Phone Ext:
        Admin Fax:
        Admin Fax Ext:
A noteAdmin
         about Email:
                 our privacy    policies and terms of service:
                           fundacionprivacy@protonmail.com
        Registry Tech ID:
We have updated our privacy policies and certain website terms of service to provide greater transparency,
        Tech Name: Domain Administrator
promoteTech
          simplification, and align Fundacion
               Organization:        with recent changes
                                                 Privacyin privacy
                                                           ServiceslawsLTD
                                                                       applicable to us. Learn more.
        Tech Street: 3rd Floor Humbolt Tower, Calle 53 Este
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
        Tech City: Panama City
more. Tech
          OK
               State/Province:
        Tech Postal Code: n/a
https://whois.icann.org/en/lookup?name=qannualcreditreport.com                                                  3/4
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 66 of 73 PageID# 364
            Tech Country: PA
            Tech Phone: +507.8365079
            Tech Phone Ext:
            Tech Fax:
            Tech Fax Ext:
            Tech Email: fundacionprivacy@protonmail.com
            Name Server: ns1.hastydns.com
            Name Server: ns2.hastydns.com
            DNSSEC: unsigned
            URL of the ICANN WHOIS Data Problem Reporting System:
            http://wdprs.internic.net/
            >>> Last update of WHOIS database: 2019-07-02T11:32:59Z <<<




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.
A note about our privacy policies and terms of service:
We©have
    2019updated
         Internetour
                  Corporation   for Assigned
                     privacy policies          Names
                                      and certain     andterms
                                                  website  Numbers
                                                               of servicePrivacy Policy
                                                                          to provide greaterTerms of
                                                                                             transparency,
   Service         Cookies Policy
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.

This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
more.        OK



https://whois.icann.org/en/lookup?name=qannualcreditreport.com                                                  4/4
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 67 of 73 PageID# 365




                     EXHIBIT 10
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 68 of 73 PageID# 366
                          简体中文           English       Français   Русский   Español   ‫اﻟﻌرﺑﯾﺔ‬   Portuguese



                       ICANN WHOIS


           xannualcreditreport.com                                 Lookup

       By submitting any personal data, I agree that the personal data will be processed in
       accordance with the ICANN Privacy Policy, and agree to abide by the website Terms of
       Service.




       Showing results for: XANNUALCREDITREPORT.COM
       Original Query: xannualcreditreport.com




           Contact Information
           Registrant Contact
           Name: Domain Administrator
           Organization: Fundacion Privacy Services LTD
           Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
           Phone: +507.8365079
           Ext:
           Fax:
           Fax Ext:
           Email:fundacionprivacy@protonmail.com
           Admin Contact
        Name: Domain Administrator
        Organization: Fundacion Privacy Services LTD
A note about our privacy policies and terms of service:
        Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
We have    updated
        Phone:      our privacy policies and certain website terms of service to provide greater transparency,
                  +507.8365079
promoteExt:
          simplification, and align with recent changes in privacy laws applicable to us. Learn more.
        Fax:
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
        Fax Ext:
more. Email:fundacionprivacy@protonmail.com
          OK



https://whois.icann.org/en/lookup?name=xannualcreditreport.com                                                   1/4
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 69 of 73 PageID# 367
           Tech Contact
           Name: Domain Administrator
           Organization: Fundacion Privacy Services LTD
           Mailing Address: 3rd Floor Humbolt Tower, Calle 53 Este, Panama City n/a PA
           Phone: +507.8365079
           Ext:
           Fax:
           Fax Ext:
           Email:fundacionprivacy@protonmail.com




           Registrar
           WHOIS Server: whois.registermatrix.com
           URL: http://www.registermatrix.com
           Registrar: Media Elite Holdings Limited
           IANA ID: 1114
           Abuse Contact Email:billing@registermatrix.com
           Abuse Contact Phone: +507.8365079




           Status
           Domain Status:ok
           Domain Status:clientTransferProhibited




           Important Dates
           Updated Date: 2019-05-27
           Created Date: 2019-05-27
           Registrar Expiration Date: 2020-05-27


A note about our privacy policies and terms of service:

      Name
We have       Servers
        updated our privacy policies and certain website terms of service to provide greater transparency,
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.
           ns1.hastydns.com
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
           ns2.hastydns.com
more.        OK



https://whois.icann.org/en/lookup?name=xannualcreditreport.com                                                  2/4
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 70 of 73 PageID# 368


           Raw WHOIS Record

        Domain Name: XANNUALCREDITREPORT.COM
        Registry Domain ID:
        Registrar WHOIS Server: whois.registermatrix.com
        Registrar URL: http://www.registermatrix.com
        Updated Date: 2019-05-27T06:26:16Z
        Creation Date: 2019-05-27T06:09:33Z
        Registrar Registration Expiration Date: 2020-05-27T06:09:33Z
        Registrar: Media Elite Holdings Limited
        Registrar IANA ID: 1114
        Registrar Abuse Contact Email: billing@registermatrix.com
        Registrar Abuse Contact Phone: +507.8365079
        Reseller:
        Domain Status: ok
        Domain Status: clientTransferProhibited
        Registry Registrant ID:
        Registrant Name: Domain Administrator
        Registrant Organization: Fundacion Privacy Services LTD
        Registrant Street: 3rd Floor Humbolt Tower, Calle 53 Este
        Registrant City: Panama City
        Registrant State/Province:
        Registrant Postal Code: n/a
        Registrant Country: PA
        Registrant Phone: +507.8365079
        Registrant Phone Ext:
        Registrant Fax:
        Registrant Fax Ext:
        Registrant Email: fundacionprivacy@protonmail.com
        Registry Admin ID:
        Admin Name: Domain Administrator
        Admin Organization: Fundacion Privacy Services LTD
        Admin Street: 3rd Floor Humbolt Tower, Calle 53 Este
        Admin City: Panama City
        Admin State/Province:
        Admin Postal Code: n/a
        Admin Country: PA
        Admin Phone: +507.8365079
        Admin Phone Ext:
        Admin Fax:
        Admin Fax Ext:
A noteAdmin
         about Email:
                 our privacy    policies and terms of service:
                           fundacionprivacy@protonmail.com
        Registry Tech ID:
We have updated our privacy policies and certain website terms of service to provide greater transparency,
        Tech Name: Domain Administrator
promoteTech
          simplification, and align Fundacion
               Organization:        with recent changes
                                                 Privacyin privacy
                                                           ServiceslawsLTD
                                                                       applicable to us. Learn more.
        Tech Street: 3rd Floor Humbolt Tower, Calle 53 Este
This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
        Tech City: Panama City
more. Tech
          OK
               State/Province:
        Tech Postal Code: n/a
https://whois.icann.org/en/lookup?name=xannualcreditreport.com                                                  3/4
7/2/2019   Case 1:18-cv-01316-AJT-MSN Document 22 | ICANN
                                                     FiledWHOIS
                                                           07/08/19 Page 71 of 73 PageID# 369
            Tech Country: PA
            Tech Phone: +507.8365079
            Tech Phone Ext:
            Tech Fax:
            Tech Fax Ext:
            Tech Email: fundacionprivacy@protonmail.com
            Name Server: ns1.hastydns.com
            Name Server: ns2.hastydns.com
            DNSSEC: unsigned
            URL of the ICANN WHOIS Data Problem Reporting System:
            http://wdprs.internic.net/
            >>> Last update of WHOIS database: 2019-07-02T11:34:04Z <<<




       Submit a Complaint for WHOIS
       WHOIS Inaccuracy Complaint Form
       WHOIS Service Complaint Form

       WHOIS Compliance FAQs



NOTICE, DISCLAIMERS AND TERMS OF USE:

On 17 May 2018 the ICANN Board adopted a Temporary Specification for gTLD Registration Data. This
page is under review and will be updated to address the Temporary Specification.


All results shown are captured from registries and/or registrars and are framed in real-time. ICANN does
not generate, collect, retain or store the results shown other than for the transitory duration necessary to
show these results in response to real-time queries.* These results are shown for the sole purpose of
assisting you in obtaining information about domain name registration records and for no other purpose.
You agree to use this data only for lawful purposes and further agree not to use this data (i) to allow,
enable, or otherwise support the transmission by email, telephone, or facsimile of mass unsolicited,
commercial advertising, or (ii) to enable high volume, automated, electronic processes to collect or
compile this data for any purpose, including without limitation mining this data for your own personal or
commercial purposes. ICANN reserves the right to restrict or terminate your access to the data if you
fail to abide by these terms of use. ICANN reserves the right to modify these terms at any time. By
submitting a query, you agree to abide by these terms.

* There is one exception: ICANN acts as the registry operator for the .int TLD, and in that capacity it
does collect, generate, retain and store information regarding registrations in the .int TLD.
A note about our privacy policies and terms of service:
We©have
    2019updated
         Internetour
                  Corporation   for Assigned
                     privacy policies          Names
                                      and certain     andterms
                                                  website  Numbers
                                                               of servicePrivacy Policy
                                                                          to provide greaterTerms of
                                                                                             transparency,
   Service         Cookies Policy
promote simplification, and align with recent changes in privacy laws applicable to us. Learn more.

This site uses cookies to deliver an efficient user experience and to help us see how the site is used. Learn
more.        OK



https://whois.icann.org/en/lookup?name=xannualcreditreport.com                                                  4/4
Case 1:18-cv-01316-AJT-MSN Document 22 Filed 07/08/19 Page 72 of 73 PageID# 370




                     EXHIBIT 11
Case
Case 1:18-cv-00453-AJT-MSN
     1:18-cv-01316-AJT-MSN Document
                           Document 1-1
                                    22 Filed
                                        Filed 07/08/19
                                              04/19/18 Page
                                                       Page 73
                                                            90 of
                                                               of 73
                                                                  90 PageID#
                                                                     PageID# 371
                                                                             106
